Exhibit 10.1
RACKABLE SYSTEMS, INC.
STOCK UNIT GRANT NOTICE
(2005 EQUITY INCENTIVE PLAN)
 
Rackable Systems, Inc. (the “Company”), pursuant to Section 7(c) of the
Company’s 2005 Equity Incentive Plan (the “Plan”), hereby awards to Participant
a Stock Unit Award covering the number of stock units (the “Stock Units”) set
forth below (the “Award”). This Award shall be evidenced by a Stock Unit Award
Agreement (the “Award Agreement”). This Award is subject to all of the terms and
conditions as set forth herein and in the applicable Award Agreement and the
Plan, each of which are attached hereto and incorporated herein in their
entirety.
 

Participant:     Date of Grant:     Vesting Commencement Date:     Number of
Stock Units:     Payment for Common Stock:   Participant’s services to the
Company

 
Vesting Schedule: The Stock Units shall vest in a series of sixteen (16)
successive equal quarterly installments over the four (4)-year period measured
from the Vesting Commencement Date.
 
Special Tax Withholding Right:
¨
You may direct the Company (i) to withhold, from shares otherwise issuable upon
vesting of the Award, a portion of those shares with an aggregate fair market
value (measured as of the vesting date) equal to the amount of the applicable
withholding taxes, and (ii) to make a cash payment equal to such fair market
value directly to the appropriate taxing authorities, as provided in Section 10
of the Award Agreement.
 
¨
None

 
Delivery Schedule: Delivery of one share of Common Stock for each Stock Unit
which vests shall occur on the applicable vesting date, provided that delivery
may be delayed as provided in Section 3 of the Award Agreement.
 
Additional Terms/Acknowledgements: Participant acknowledges receipt of, and
understands and agrees to, this Grant Notice, the Award Agreement and the Plan.
Participant further acknowledges that as of the Date of Grant, this Grant
Notice, the Award Agreement and the Plan set forth the entire understanding
between Participant and the Company regarding the award of the Stock Units and
the underlying Common Stock and supersede all prior oral and written agreements
on that subject with the exception of (i) Stock Awards previously granted and
delivered to Participant under the Plan, and (ii) the following agreements only:
 
OTHER AGREEMENTS:                   
___________________________________________________
 
 

RACKABLE SYSTEMS, INC.    PARTICIPANT           By:          
                                 Signature
                                     Signature           Title:     Date:      
      Date:       

 
Attachments:  Award Agreement, and 2005 Equity Incentive Plan
 

--------------------------------------------------------------------------------


 
RACKABLE SYSTEMS, INC.
2005 EQUITY INCENTIVE PLAN
STOCK UNIT AWARD AGREEMENT


Pursuant to the Stock Unit Grant Notice (“Grant Notice”) and this Stock Unit
Award Agreement (“Agreement”), Rackable Systems, Inc. (the “Company”) has
awarded you a Stock Unit Award pursuant to Section 7(c) of the Company’s 2005
Equity Incentive Plan (the “Plan”) for the number of Stock Units as indicated in
the Grant Notice (collectively, the “Award”). Defined terms not explicitly
defined in this Agreement but defined in the Plan shall have the same
definitions as in the Plan. Subject to adjustment and the terms and conditions
as provided herein and in the Plan, each Stock Unit shall represent the right to
receive one (1) share of Common Stock.
 
The details of your Award, in addition to those set forth in the Grant Notice,
are as follows.
 
1.  NUMBER OF STOCK UNITS AND SHARES OF COMMON STOCK. The number of Stock Units
in your Award is set forth in the Grant Notice.
 
(a)  The number of Stock Units subject to your Award and the number of shares of
Common Stock deliverable with respect to such Stock Units may be adjusted from
time to time for Capitalization Adjustments as described in Section 11(a) of the
Plan. You shall receive no benefit or adjustment to your Award with respect to
any cash dividend or other distribution that does not result in a Capitalization
Adjustment pursuant to Section 11(a) of the Plan; provided, however, that this
sentence shall not apply with respect to any shares of Common Stock that are
delivered to you in connection with your Award after such shares have been
delivered to you.
 
(b)  Any additional Stock Units, shares of Common Stock, cash or other property
that becomes subject to the Award pursuant to this Section 1 shall be subject,
in a manner determined by the Board, to the same forfeiture restrictions,
restrictions on transferability, and time and manner of delivery as applicable
to the other Stock Units and Common Stock covered by your Award.
 
(c)  Notwithstanding the provisions of this Section 1, no fractional Stock Units
or rights for fractional shares of Common Stock shall be created pursuant to
this Section 1. The Board shall, in its discretion, determine an equivalent
benefit for any fractional Stock Units or fractional shares that might be
created by the adjustments referred to in this Section 1.
 
2.  VESTING. The Stock Units shall vest, if at all, as provided in the Vesting
Schedule set forth in your Grant Notice and the Plan, provided that vesting
shall cease upon the termination of your Continuous Service.
 
3.  DELIVERY OF SHARES OF COMMON STOCK. Subject to the provisions of this
Agreement and the Plan, in the event one or more Stock Units vests, the Company
shall deliver to you one (1) share of Common Stock for each Stock Unit that
vests on the applicable vesting date. However, if a scheduled delivery date
falls on a date that is not a business day, such delivery date shall instead
fall on the next following business day. Notwithstanding the foregoing, in the
event that you are subject to the Company’s Policy Regarding Stock Trading by
Officers, Directors and Employees (or any successor policy) and any shares
covered by your Award are scheduled to be delivered on a day (the “Original
Delivery Date”) that does not occur during a “window period” applicable to you
as determined by the Company in accordance with such policy, then such shares
shall not be delivered on such Original Delivery Date and shall instead be
delivered on the earlier to occur of the following: (i) the first day of the
next “window period” applicable to you pursuant to such policy; or (ii) the day
that is sixty (60) days after the Original Delivery Date. The form of such
delivery (e.g., a stock certificate or electronic entry evidencing such shares)
shall be determined by the Company.
 
2

--------------------------------------------------------------------------------


 
4.  PAYMENT BY YOU. This Award was granted in consideration of your services for
the Company. Subject to Section 10 below, except as otherwise provided in the
Grant Notice, you will not be required to make any payment to the Company (other
than your past and future services for the Company) with respect to your receipt
of the Award, vesting of the Stock Units, or the delivery of the shares of
Common Stock underlying the Stock Units.
 
5.  SECURITIES LAW COMPLIANCE. You may not be issued any Common Stock under your
Award unless the shares of Common Stock are either (i) then registered under the
Securities Act, or (ii) the Company has determined that such issuance would be
exempt from the registration requirements of the Securities Act. Your Award must
also comply with other applicable laws and regulations governing the Award, and
you shall not receive such Common Stock if the Company determines that such
receipt would not be in material compliance with such laws and regulations.
 
6.  RESTRICTIVE LEGENDS. The Common Stock issued under your Award shall be
endorsed with appropriate legends, if any, determined by the Company.
 
7.  TRANSFER RESTRICTIONS. Prior to the time that shares of Common Stock have
been delivered to you, you may not transfer, pledge, sell or otherwise dispose
of the shares in respect of your Award. For example, you may not use shares that
may be issued in respect of your Stock Units as security for a loan, nor may you
transfer, pledge, sell or otherwise dispose of such shares. This restriction on
transfer will lapse upon delivery to you of shares in respect of your vested
Stock Units. Your Award is not transferable, except by will or by the laws of
descent and distribution. Notwithstanding the foregoing, by delivering written
notice to the Company, in a form satisfactory to the Company, you may designate
a third party who, in the event of your death, shall thereafter be entitled to
receive any distribution of Common Stock pursuant to this Agreement.
 
8.  AWARD NOT A SERVICE CONTRACT. Your Award is not an employment or service
contract, and nothing in your Award shall be deemed to create in any way
whatsoever any obligation on your part to continue in the service of the Company
or any Affiliate, or on the part of the Company or any Affiliate to continue
such service. In addition, nothing in your Award shall obligate the Company or
any Affiliate, their respective stockholders, boards of directors or employees
to continue any relationship that you might have as an Employee or Consultant of
the Company or any Affiliate.
 
3

--------------------------------------------------------------------------------


 
9.  UNSECURED OBLIGATIONS. Your Award is unfunded, and even as to any Stock
Units which vest, you shall be considered an unsecured creditor of the Company
with respect to the Company’s obligation, if any, to issue Common Stock pursuant
to this Agreement. You shall not have voting or any other rights as a
stockholder of the Company with respect to the Common Stock acquired pursuant to
this Agreement until such Common Stock is issued to you pursuant to Section 3 of
this Agreement. Upon such issuance, you will obtain full voting and other rights
as a stockholder of the Company with respect to the Common Stock so issued.
Nothing contained in this Agreement, and no action taken pursuant to its
provisions, shall create or be construed to create a trust of any kind or a
fiduciary relationship between you and the Company or any other person.
 
10.  WITHHOLDING OBLIGATIONS.
 
(a)  On or before the time you receive a distribution of Common Stock pursuant
to your Award, or at any time thereafter as requested by the Company, you hereby
authorize any required withholding from the Common Stock issuable to you and
otherwise agree to make adequate provision in cash for any sums required to
satisfy the federal, state, local and foreign tax withholding obligations of the
Company or any Affiliate which arise in connection with your Award (the
“Withholding Taxes”). If specified in your Grant Notice, you may direct the
Company to withhold shares of Common Stock with a Fair Market Value (measured as
of the vesting date) equal to the amount of such Withholding Taxes; provided,
however, that the number of such shares of Common Stock so withheld shall not
exceed the amount necessary to satisfy the Company’s required tax withholding
obligations using the minimum statutory withholding rates for federal, state,
local and foreign tax purposes, including payroll taxes, that are applicable to
supplemental taxable income.
 
(b)  Unless the tax withholding obligations of the Company and/or any Affiliate
are satisfied, the Company shall have no obligation to deliver to you any Common
Stock.
 
(c)  In the event the Company’s obligation to withhold arises prior to the
delivery to you of Common Stock or it is determined after the delivery of Common
Stock to you that the amount of the Company’s withholding obligation was greater
than the amount withheld by the Company, you agree to indemnify and hold the
Company harmless from any failure by the Company to withhold the proper amount.
 
11.  NOTICES. Any notices provided for in your Award or the Plan shall be given
in writing to each of the other parties hereto and shall be deemed effectively
given on the earlier of (i) the date of personal delivery, including delivery by
express courier, or (ii) the date that is five (5) days after deposit in the
United States Post Office (whether or not actually received by the addressee),
by registered or certified mail with postage and fees prepaid, addressed at the
following addresses, or at such other address(es) as a party may designate by
ten (10) days’ advance written notice to each of the other parties hereto: 
 
4

--------------------------------------------------------------------------------


 

COMPANY: Rackable Systems, Inc.   Attn: General Counsel   46600 Landing Parkway
  Fremont, California 94538       PARTICIPANT:   Your address as on file with
the Company at the time notice is given

 
12.  HEADINGS. The headings of the Sections in this Agreement are inserted for
convenience only and shall not be deemed to constitute a part of this Agreement
or to affect the meaning of this Agreement.
 
13.  AMENDMENT. This Agreement may be amended only by a writing executed by the
Company and you which specifically states that it is amending this Agreement.
Notwithstanding the foregoing, this Agreement may be amended solely by the
Company by a writing which specifically states that it is amending this
Agreement, so long as a copy of such amendment is delivered to you, and provided
that no such amendment adversely affecting your rights hereunder may be made
without your written consent. Without limiting the foregoing, the Company
reserves the right to change, by written notice to you, the provisions of this
Agreement in any way it may deem necessary or advisable to carry out the purpose
of the grant as a result of any change in applicable laws or regulations or any
future law, regulation, ruling, or judicial decision, provided that any such
change shall be applicable only to rights relating to that portion of the Award
which is then subject to restrictions as provided herein.
 
14.  MISCELLANEOUS.
 
(a)  The rights and obligations of the Company under your Award shall be
transferable by the Company to any one or more persons or entities, and all
covenants and agreements hereunder shall inure to the benefit of, and be
enforceable by the Company’s successors and assigns.
 
(b)  You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of your Award.
 
(c)  You acknowledge and agree that you have reviewed your Award in its
entirety, have had an opportunity to obtain the advice of counsel prior to
executing and accepting your Award and fully understand all provisions of your
Award.
 
(d)  This Agreement shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.
 
(e)  All obligations of the Company under the Plan and this Agreement shall be
binding on any successor to the Company, whether the existence of such successor
is the result of a direct or indirect purchase, merger, consolidation, or
otherwise, of all or substantially all of the business and/or assets of the
Company.
 
5

--------------------------------------------------------------------------------


 
15.  GOVERNING PLAN DOCUMENT. Your Award is subject to all the provisions of the
Plan, the provisions of which are hereby made a part of your Award, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan. In the
event of any conflict between the provisions of your Award and those of the
Plan, the provisions of the Plan shall control; provided, however, that Section
3 of this Agreement shall govern the timing of any distribution of Common Stock
under your Award. The Company shall have the power to interpret the Plan and
this Agreement and to adopt such rules for the administration, interpretation,
and application of the Plan as are consistent therewith and to interpret or
revoke any such rules. All actions taken and all interpretations and
determinations made by the Board shall be final and binding upon you, the
Company, and all other interested persons. No member of the Board shall be
personally liable for any action, determination, or interpretation made in good
faith with respect to the Plan or this Agreement.
 
16.  EFFECT ON OTHER EMPLOYEE BENEFIT PLANS. The value of the Award subject to
this Agreement shall not be included as compensation, earnings, salaries, or
other similar terms used when calculating benefits under any employee benefit
plan (other than the Plan) sponsored by the Company or any Affiliate except as
such plan otherwise expressly provides. The Company expressly reserves its
rights to amend, modify, or terminate any or all of the employee benefit plans
of the Company or any Affiliate.
 
17.  CHOICE OF LAW. The interpretation, performance and enforcement of this
Agreement shall be governed by the law of the state of California without regard
to such state’s conflicts of laws rules.
 
18.  SEVERABILITY. If all or any part of this Agreement or the Plan is declared
by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity shall not invalidate any portion of this Agreement or
the Plan not declared to be unlawful or invalid. Any Section of this Agreement
(or part of such a Section) so declared to be unlawful or invalid shall, if
possible, be construed in a manner which will give effect to the terms of such
Section or part of a Section to the fullest extent possible while remaining
lawful and valid.
 
19.  OTHER DOCUMENTS. You hereby acknowledge receipt or the right to receive a
document providing the information required by Rule 428(b)(1) promulgated under
the Securities Act. In addition, you acknowledge receipt of the Company’s Policy
Regarding Stock Trading by Officers, Directors and Employees.
 
* * * * *
 
This Stock Unit Award Agreement shall be deemed to be signed by the Company and
the Participant upon the signing by the Participant of the Stock Unit Grant
Notice to which it is attached.
 
RACKABLE SYSTEMS, INC.
2005 EQUITY INCENTIVE PLAN
 
6

--------------------------------------------------------------------------------


 